Citation Nr: 0722534	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-41 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral hips, to include as secondary to service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that, among other things, denied the 
veteran's claim of entitlement to service connection for 
osteoarthritis, bilateral hips.  The veteran perfected a 
timely appeal of this determination to the Board.

In December 2006, the veteran and his father, accompanied by 
the veteran's representative, testified before the 
undersigned Veterans Law Judge at the local regional office.  
At the hearing, additional evidence was submitted, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered in evaluating the veteran's claim.  


FINDINGS OF FACT

The veteran has non-service connected osteoarthritis of the 
hips with bilateral greater trochanter bursitis that is 
aggravated by his service-connected right knee condition.  


CONCLUSION OF LAW

Aggravation of the veteran's nonservice-connected bilateral 
hip disability is proximately due to or the result of his 
service-connected right knee condition.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006) 
and as revised by 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  .  Entitlement to service connection for bilateral hip 
disability, as aggravated by service-connected right knee 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final 
rule revising § 3.310 to conform to the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with 
osteoarthritis of the hips with bilateral greater trochanter 
bursitis.  Therefore, although the Board has reviewed the lay 
and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service, or a service-connected disability.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).   

In this case, the veteran has been afforded a VA examination 
in connection with his joint claims.  The record also 
contains private treatment records relevant to the veteran's 
claim.  Here, the Board notes that the veteran has been 
service-connected for his right knee and claims that his 
current hip condition is related to this knee disability.  

In November 2004, the veteran was afforded a VA examination 
in connection with knee, back, and ankle claims.  The 
veteran's hips were also considered.  The examiner indicated 
that the veteran's claims file had been reviewed in 
connection with the examination and report.  With respect to 
the hips, the examiner noted that the veteran's hips began to 
bother him in 1990.  He was diagnosed with arthritis and 
bursitis.  The veteran complained of pain and stated that his 
hips pop and click, which began approximately 6 years ago, 
right more than left.  The examiner noted that an x-ray 
revealed bilateral changes in the hips with osteophytes.  The 
veteran reported that walking more than 20 minutes aggravates 
the hips.  After examination, the veteran was diagnosed with 
osteoarthritis of the hips with bilateral greater trochanter 
bursitis.  The examiner then went on to state that "[t]his 
is most likely related to his bilateral chodromalacia.  His 
gait is altered.  There is favoritism to the right by 
proximation of bio-mechanical instability.  X-rays support 
this. ... I can not state that the bilateral chondromalacia 
caused the osteoarthritis or the greater bursitis but rather 
[it] has aggravated by proximation of favoritism these 
conditions at this time."  In a March 2005, addendum, the 
examiner confirmed his findings and opinions set forth in the 
November 2004 examination report.  

The veteran's claims file also contains treatment notes 
supporting the conclusions of the November 2004 VA examiner.  
For example, an April 2005 treatment note indicated that the 
veteran had had arthroscopy of the right knee and developed a 
limp.  The note indicated that the veteran favored his right 
knee causing right hip pain, then left knee pain and left hip 
pain.  Finally, the veteran testified before the Board 
regarding his hip condition.  Here, the Board notes that the 
veteran stated that his knee pain has resulted in an altered 
gait and that this affected his hips.

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
osteoarthritis of the hips with bilateral greater trochanter 
bursitis.  In reaching this determination, the Board notes 
that the veteran is competent to report his experiences.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also 
finds the VA opinion, regarding the relationship between the 
veteran's knees and hips, to be persuasive.  

Thus, as the Board finds that the evidence in the record is 
at least in equipoise, the Board resolves all reasonable 
doubts in the veteran's favor, and finds that the evidence 
supports a finding that the veteran's service-connected right 
knee disability has aggravated his non-service connected 
osteoarthritis of the hips with bilateral greater trochanter 
bursitis.  The appeal is granted.





ORDER

Service connection for osteoarthritis of the hips with 
bilateral greater trochanter bursitis is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


